PER CURIAM.
Appeal from concurrent decisions of the Patent Office
tribunals refusing to allow this reissue' application with broader claims, it having been filed almost three years after the issuance of the original patent. The Patent Office tribunals have carefully considered the facts and have found that no special circumstances have been shown to excuse the delay. We concur in this finding. See In re Starkey, 21 App. D. C. 519, In re Ams, 29 App. D. C. 91, and In re Otto, 259 Fed. 985, 49 App. D. C. 89. The decision is affirmed. Affirmed.